Citation Nr: 1616768	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  15-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to April 1949. This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran testified before the undersigned at a January 2016 Travel Board hearing. A transcript of that hearing is within the record before the Board, which consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a bilateral hearing loss disability related to in-service noise exposure. In particular, the Veteran recalls experiencing acoustic trauma in 1946 during training target firing at Capas, Tarlac, while using 50 caliber machine guns and canons. See March 2014 notice of disagreement.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The Veteran's hearing loss claim was denied on the basis that no hearing loss disability is shown in the record. In October 2014, the RO sent the Veteran a letter notifying him that he would soon receive a letter telling him the time, date and place for his appointment for a VA examination. An option was also given to call to schedule the appointment, but this was not stated as a requirement. The RO then seemingly requested for a VA audiological examination to be scheduled, but cancelled it because the Veteran "FAILED TO RSVP." See November 2014 Compensation and Pension Exam Inquiry. The RO subsequently suggested that the Veteran failed to cooperate in the examination scheduling process. See December 2014 Statement of the Case. The Veteran responded with his substantive appeal, in which he indicated his willingness to report for an examination and confirmation that he never received any letter scheduling him for the examination. See January 2015 VA Form 9. He again wrote to VA in December 2015 requesting that he be scheduled for a VA examination. In January 2016, he provided Board hearing testimony again confirming his willingness to report for the examination. Most recently, in April 2016, the Veteran communicated his request for a VA examination with VA in writing. Along with this communication, he submitted a January 2016 statement from a medical doctor at the Lorma Medical Center, which indicates that the Veteran has profound sensorineural hearing loss, bilaterally. An audiometry report submitted with this statement, however, includes no results.

Thus, it appears the RO deemed an examination necessary for deciding this claim, but has not scheduled and properly notified the Veteran of the examination. Moreover, given the evidence outlined above, it remains unclear to the Board whether the Veteran has a current hearing loss disability within the standards established by 38 C.F.R. § 3.385 and if so, it is unknown whether the hearing loss is related to noise exposure he experienced during training while in active service. Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion clarifying whether the Veteran has a current hearing loss disability for VA purposes that arose during service or is otherwise related to any incident of service. See McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Further, it is unclear whether the Veteran has undergone outpatient treatment for hearing loss other than that noted in the January 2016 private report. On remand, the RO should obtain information from the Veteran as to his outpatient treatment and assist him in obtaining any relevant private and/or VA treatment records in existence. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the Appeals Management Center (AMC) or RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
 2. Once the record is developed to the extent possible, the RO or the AMC should schedule the Veteran for a VA audiological examination to obtain a medical opinion clarifying whether he has a current hearing loss disability meeting the criteria of 38 C.F.R. § 3.385 (2015) that is related to his period of service. All pertinent evidence of record must be made available to and reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

If it is determined that the Veteran has a current hearing loss disability meeting the criteria of 38 C.F.R. § 3.385, then the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the hearing loss is related to service, including the noise exposure described by the Veteran in his March 2014 notice of disagreement. For purposes of the opinion, the examiner should assume that the Veteran is credible. The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

 3. After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




